

Exhibit 10.26
PHILLIPS 66
DEFINED CONTRIBUTION MAKE-UP PLAN
TITLE II
(Effective for benefits earned or vested after
December 31, 2004)


The Phillips 66 Defined Contribution Make-Up Plan is hereby amended and restated
effective as of January 1, 2013.


The Phillips 66 Defined Contribution Make-Up Plan is intended to provide certain
specified benefits to Highly Compensated Employees whose benefits under the
Phillips 66 Savings Plan might otherwise be limited. Title I of this Plan is
effective with regard to benefits earned and vested prior to January 1, 2005,
while Title II of this Plan is effective with regard to benefits earned or
vested after December 31, 2004. Earnings, gains, and losses shall be allocated
to the Title of the Plan to which the underlying obligations giving rise to them
are allocated.


This Title II of the Plan is intended (1) to comply with Code section 409A, as
enacted as part of the American Jobs Creation Act of 2004, and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.
 




1



--------------------------------------------------------------------------------



Section 1. Definitions.


For purposes of the Plan, the following terms, as used herein, shall have the
meaning specified:


(a)
"Beneficiary" shall mean a person or persons designated by a Participant to
receive, in the event of death, any unpaid portion of a Participant's Benefit
from this Plan. Any Participant may designate one or more persons primarily or
contingently as beneficiaries in writing upon forms supplied by and delivered to
the Company, and may revoke such designations in writing. If a Participant fails
to properly designate a beneficiary, then the Benefits will be paid in the
following order of priority:

(i)
Surviving spouse; then

(ii)
Surviving children in equal shares; then

(iii)
To the estate of the Participant.

(b)
"Benefit" shall mean an obligation of the Company to pay amounts from this Plan.

(c)
"Board" shall mean the Board of Directors of the Company, as it may be comprised
from time to time.

(d)
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute.

(e)
"Company" shall mean Phillips 66 Company, a Delaware corporation, or any
successor corporation. The Company is a Subsidiary of Phillips 66.

(f)
"Controlled Group" shall mean Phillips 66 and its Subsidiaries.

(g)
"DCMP Pay" shall mean "Pay" as defined in the Savings Plan without regard to Pay
Limitations or voluntary salary reduction under provisions of the KEDCP.

(h)
"Election Form" shall mean a written form, including one in electronic format,
provided by the Plan Administrator pursuant to which a Participant may elect the
time and form of payment of his or her Benefit.

(i)
"Employee" shall mean any individual who is a salaried employee of the Company
or any Participating Subsidiary.




2



--------------------------------------------------------------------------------



(j)
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

(k)
"Frozen Plan" shall mean Title I of the Phillips 66 Defined Contribution Make-Up
Plan.

(l)
"Highly Compensated Employee" shall mean an Employee whose DCMP Pay exceeds the
amount set forth in Code section 401(a)(17), as amended from time to time, or
who is eligible to elect a voluntary salary reduction under the provisions of
the KEDCP.

(m)
"Investment Options" shall mean the investment options, as determined from time
to time by the Plan Administrator, used to credit earnings, gains, and losses on
Supplemental Thrift Account and Supplemental Success Share Account balances.

(n)
"KEDCP" shall mean the Phillips 66 Key Employee Deferred Compensation Plan or
any similar or successor plan maintained by a member of the Controlled Group.

(o)
"Ongoing Plan" shall mean Title II of the Phillips 66 Defined Contribution
Make-Up Plan.

(p)
"Participant" shall mean an Employee who is eligible to receive a Benefit from
this Plan as a result of being a Highly Compensated Employee and any person for
whom a Supplemental Thrift Account and/or a Supplemental Success Share Account
is maintained.

(q)
"Participating Subsidiary" shall mean a Subsidiary which has adopted the Savings
Plan, and one or more Employees of which are Participants eligible to make
deposits to the Savings Plan, or are eligible for Benefits pursuant to this
Plan.

(r)
"Pay Limitations" shall mean the compensation limitations applicable to the
Savings Plan that are set forth in Code section 401(a)(17), as adjusted.

(s)
"Phillips 66" shall mean Phillips 66, a Delaware corporation, or any successor
corporation. Phillips 66 is a publicly held corporation and the parent of the
Company.

(t)
"Plan" shall mean the Phillips 66 Defined Contribution Make-Up Plan. The Plan is
sponsored and maintained by the Company.

(u)
"Plan Administrator" shall mean the Manager, Benefits of the Company, or such
person’s successor.

(v)
"Plan Year" means January 1 through December 31.

(w)
"Pay" shall mean "Pay" as defined in the Savings Plan.

(x)
"Savings Plan" shall mean the Phillips 66 Savings Plan.




3



--------------------------------------------------------------------------------



(y)
"Separation from Service" shall mean the date on which the Participant separates
from service with the Controlled Group within the meaning of Code section 409A,
whether by reason of death, disability, retirement, or otherwise. In determining
Separation from Service, with regard to a bona fide leave of absence that is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for the six-month period set forth in section 1.409A-1(h)(1)(i) of
the regulations issued under section 409A of the Code, as allowed thereunder.

(z)
"Stock" shall mean shares of common stock, $0.01 par value, issued by Phillips
66.

(aa)
"Subsidiary" shall mean any corporation or other entity that is treated as a
single employer with Phillips 66 under section 414(b) or (c) of the Code. In
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 80%” shall be
used without substitution as allowed under regulations pursuant to section 409A
of the Code.

(ab)
"Success Share" shall mean the Success Share component of the Savings Plan.

(ac)
"Supplemental Success Share Contributions" shall mean an amount equal to the
Participant’s DCMP Pay for an applicable Success Share Contribution period that
is in excess of the Participant’s Pay for such Success Share Contribution period
multiplied by the applicable Success Share Contribution percentage.

(ad)
"Supplemental Success Share Account" shall mean the Plan Benefit account of a
Participant that reflects the portion of his or her Benefit that is intended to
replace certain Success Share benefits to which the Participant might otherwise
be entitled but for the application of the Pay Limitations and/or a voluntary
salary reduction under the KEDCP.




4



--------------------------------------------------------------------------------



(ae)
"Supplemental Thrift Contributions" shall mean an amount equal to 5% of the
amount of the Participant’s DCMP Pay for a Plan Year that is in excess of the
Participant’s Pay for such Plan Year.

(af)
"Supplemental Thrift Account" shall mean the Plan Benefit account of a
Participant which reflects the portion of his or her Benefit which is intended
to replace certain Thrift benefits to which the Participant might otherwise be
entitled but for the application of the Pay Limitations and/or a voluntary
salary reduction under the KEDCP.

(ag)
"Thrift" shall mean the Thrift component of the Savings Plan.

(ah)
"Trustee" shall mean the trustee of the grantor trust established for this Plan
by a trust agreement between the Company and the trustee, or any successor
trustee.

(ai)
"Valuation Date" shall mean “Valuation Date” as defined in the Savings Plan.




5



--------------------------------------------------------------------------------



Section 2. Purpose.


The purpose of this Plan is to provide supplemental benefits for those Highly
Compensated Employees whose benefits under the Savings Plan might otherwise be
affected by Pay Limitations or by a voluntary reduction in salary under
provisions of KEDCP.


Section 3. Eligibility.


Benefits may only be granted to Highly Compensated Employees.


Section 4. Supplemental Thrift Account Benefits.


For any payroll period in which a Highly Compensated Employee’s DCMP Pay exceeds
his or her Pay, a Benefit amount shall be credited to a Highly Compensated
Employee’s Supplemental Thrift Account for the Ongoing Plan no later than the
end of the month following the Valuation Date that Company contributions are
made to the Highly Compensated Employee’s Thrift account, or would have been
made to such account if the Highly Compensated Employee had received Company
contributions under the Thrift component of the Savings Plan. The Benefit amount
so credited shall equal 5% of the amount by which the Highly Compensated
Employee’s DCMP Pay for that payroll period exceeds his or her Pay for that
payroll period.


Section 4.1
Supplemental Thrift Account Earnings



The Company shall periodically credit earnings, gains, and losses to a
Participant’s Supplemental Thrift Account, until the full balance of such
Account has been distributed. Earnings, gains, and losses shall be credited to a
Participant’s Supplemental Thrift Account under this Section based on the
results that would have been achieved had amounts credited to such Account been
invested as soon as practicable after crediting into Investment Options selected
by the Participant. The Plan Administrator shall specify procedures to allow
Participants to make elections as to the deemed



6



--------------------------------------------------------------------------------



investment of amounts newly credited to their Supplemental Thrift Accounts, as
well as the deemed investment of amounts previously credited to their
Supplemental Thrift Accounts. Nothing in this Section or otherwise in the Plan,
however, will require the Company to actually invest any amounts in such
Investment Options or otherwise.


Section 5. Supplemental Success Share Account Benefits.


For each month in which a Success Share Contribution (as defined in the Savings
Plan) is made to a Highly Compensated Employee’s Success Share Account, or would
have been made to such account if the Highly Compensated Employee had received a
Success Share Contribution, a Benefit amount shall be credited to his or her
Supplemental Success Share Account. The Benefit amount credited shall be equal
to the Highly Compensated Employee’s DCMP Pay for the applicable Success Share
Contribution period multiplied by the applicable Success Share Contribution
percentage. This amount shall be credited no later than the end of the month
following the Valuation Date that a Success Share Contribution is made under the
Success Share component of the Savings Plan, or would have been made had the
Highly Compensated Employee received such a Success Share Contribution under the
Success Share component of the Savings Plan.


Section 5.1
Supplemental Success Share Account Earnings



The Company shall periodically credit earnings, gains and losses to a
Participant’s Supplemental Success Share Account, until the full balance of such
Account has been distributed. Earnings, gains, and losses shall be credited to a
Participant’s Supplemental Success Share Account under this Section based on the
results that would have been achieved had amounts credited to such Account been
invested as soon as practicable after crediting into the Investment Options
selected by the Participant. The Plan Administrator shall specify procedures to
allow Participants to make elections as to the deemed investment of amounts
newly credited to their Supplemental Success Share Accounts, as well as the
deemed investment of amounts previously credited to their Supplemental Success
Share



7



--------------------------------------------------------------------------------



Accounts. Nothing in this Section or otherwise in the Plan, however, will
require the Company to actually invest any amounts in such Investment Options or
otherwise.


Section 6. Payment.


In the absence of an effective election under Section 6.1 or Section 6.2,
Benefits that a Participant is eligible to receive under the Ongoing Plan (and
earnings, gains, and losses thereon) shall normally be paid in one lump sum
payment on the date that is six months after the date of the Participant’s
Separation from Service. Furthermore, in the absence of an effective election
under Section 6.1 or Section 6.2, if the Participant dies prior to his or her
Separation from Service, or after his or her Separation from Service but prior
to the date that the Benefits which the Participant is eligible to receive under
the Ongoing Plan (and earnings, gains, and losses thereon) commence to be paid,
the Benefits that the Participant is eligible to receive under the Ongoing Plan
(and earnings, gains, and losses thereon) shall be paid in one lump sum cash
payment to the Participant’s Beneficiary on the date of the Participant’s death.


Section 6.1    Payment Election by Participant.


A Participant may elect on an Election Form delivered to the Plan Administrator
at a time set by the Plan Administrator (which shall be prior to the beginning
of the Plan Year) to have the amounts attributable to Benefits under the Ongoing
Plan that are credited to his or her Supplemental Thrift Account (and earnings,
gains, and losses thereon) with respect to such Plan Year and the amounts
attributable to Benefits credited to his or her Supplemental Success Share
Account (and earnings, gains, and losses thereon) with respect to such Plan Year
paid to the Participant in either:


(a)    one lump sum payment, or
(b)
annual, semi-annual, or quarterly installments, using a declining balance
method, over a period ranging from one to fifteen years.






8



--------------------------------------------------------------------------------



A Participant may elect to have payments commence as of the beginning of any
calendar quarter that is at least one year after the date of the Participant’s
Separation from Service, provided that no payment shall be made after the date
that is twenty years after the date of the Participant’s Separation from
Service.


Section 6.2    Change in Time or Form of Payment.


A Participant may make an election to change the time or form of payment elected
under Section 6.1 or the payment to be made under Section 6, but only if the
following rules are satisfied:


(a)
The election to change the time or form of payment may not take effect until at
least twelve months after the date on which such election is made;

(b)
Payment under such election may not be made earlier than at least five years
from the date the payment would have otherwise been made or commenced;

(c)
Such payment may commence as of the beginning of any calendar quarter;

(d)
An election to receive payments in installments shall be treated as a single
payment for purposes of these rules;

(e)
The election may not result in an impermissible acceleration of payment
prohibited under Code section 409A;

(f)
No more than four such elections shall be permitted with respect to Benefits
credited to a Participant’s Accounts for a Plan Year; and

(g)
No payment may be made after the date that is twenty (20) years after the date
of the Participant’s Separation from Service.
















9



--------------------------------------------------------------------------------



Section 6.3    Effect of Taxation.


If a portion of a Participant’s Benefit (and earnings, gains, and losses
thereon) is includible in income under Code section 409A, such portion shall be
distributed immediately to the Participant.


Section 7. Administration.


(a)
The Plan shall be administered by the Plan Administrator. The Plan Administrator
may delegate to employees of the Company or any member of the Controlled Group
the authority to execute and deliver such instruments and documents, to do all
such acts and things, and to take such other steps deemed necessary, advisable,
or convenient for the effective administration of the Plan in accordance with
its terms and purpose, except that the Plan Administrator may not delegate any
discretionary authority with respect to substantive decisions or functions
regarding the Plan or Benefits hereunder.

(b)
Any claim for benefits hereunder shall be presented in writing to the Plan
Administrator for consideration, grant, or denial. Claimants will be notified in
writing of approved claims, which will be processed as claimed. A claim is
considered approved only if its approval is communicated in writing to a
claimant.

(c)
In the case of a denial of a claim respecting benefits paid or payable with
respect to a Participant, a written notice will be furnished to the claimant
within 90 days of the date on which the claim is received by the Plan
Administrator. If special circumstances (such as for a hearing) require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period. A denial or partial denial of a claim will be dated and
signed by the Plan Administrator and will clearly set forth:

(1)
the specific reason or reasons for the denial;




10



--------------------------------------------------------------------------------



(2)
specific reference to pertinent Plan provisions on which the denial is based;

(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)
an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse benefit determination on review.



(d)
Upon denial of a claim, in whole or in part, a claimant or his duly authorized
representative will have the right to submit a written request to the Trustee
for a full and fair review of the denied claim by filing a written notice of
appeal with the Trustee within 60 days of the receipt by the claimant of written
notice of the denial of the claim. A claimant or the claimant’s authorized
representative will have, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits and may submit issues and comments in writing. The
review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the claimant fails to file a request for review within 60 days
of the denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

(e)
The Trustee will provide a prompt written decision on review. If the claim is
denied on review, the decision shall set forth:

(1)
the specific reason or reasons for the adverse determination;

(2)
specific reference to pertinent Plan provisions on which the adverse
determination is based;




11



--------------------------------------------------------------------------------



(3)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(4)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain the information about such procedures, as well as
a statement of the claimant’s right to bring an action under ERISA section
502(a).



(f)
A decision will be rendered no more than 60 days after the Trustee’s receipt of
the request for review, except that such period may be extended for an
additional 60 days if the Trustee determines that special circumstances (such as
for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

(g)
To the extent permitted by law, decisions reached under the claims procedures
set forth in this Section shall be final and binding on all parties. No legal
action for benefits under the Plan shall be brought unless and until the
claimant has exhausted his remedies under this Section. In any such legal
action, the claimant may only present evidence and theories which the claimant
presented during the claims procedure. Any claims which the claimant does not in
good faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.
















12



--------------------------------------------------------------------------------



Section 8. Rights of Employees and Participants.


Nothing contained in the Plan (or in any other documents related to this Plan or
to any Benefit) shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Company or any member of the
Controlled Group or constitute any contract or limit in any way the right of the
Company or any member of the Controlled Group to change such person's
compensation or other benefits or to terminate the employment of such person
with or without cause.


Section 9.
Awards in Foreign Countries.



The Board or its delegate shall have the authority to adopt such modifications,
procedures, and subplans as may be necessary or desirable to comply with
provisions of the laws of foreign countries in which the Company or
Participating Subsidiaries may operate to assure the viability of the Benefits
of Participants employed in such countries and to meet the purpose of this Plan.


Section 10. Amendment and Termination.


The Board reserves the right to amend or terminate this Plan at any time, and to
delegate such authority as the Board deems necessary or desirable; provided that
no member of the Board who is also a Participant shall participate in any action
which has the actual or potential effect of increasing his or her Benefits
hereunder; and further provided, the Company shall remain liable for any
Benefits accrued under this Plan prior to the date of amendment or termination.


Section 11. Unfunded Plan.


All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to a Participant under the Plan shall be
those of a general creditor; provided, however, that the Company may establish
one or more grantor trusts to satisfy part or all of the



13



--------------------------------------------------------------------------------



Company’s Plan payment obligations so long as the Plan remains unfunded for
purposes of sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.


Section 12. Miscellaneous Provisions.


(a)
No right or interest of a Participant under this Plan shall be assignable or
transferable, in whole or in part, directly or indirectly, by operation of law
or otherwise (excluding devolution upon death or mental incompetency). This
Ongoing Plan applies to amounts that were earned or vested after December 31,
2004. The distribution of amounts that were earned and vested (within the
meaning of Code section 409A and official guidance issued thereunder) under the
Frozen Plan prior to January 1, 2005 (and earnings thereon), and are exempt from
the requirements of Code section 409A, shall be made in accordance with the
terms of the Frozen Plan as in effect on December 31, 2004.

(b)
No amount accrued or payable hereunder shall be deemed to be a portion of an
Employee's compensation or earnings for the purpose of any other employee
benefit plan adopted or maintained by the Company, nor shall this Plan be deemed
to amend or modify the provisions of the Savings Plan.

(c)
This Plan shall be construed, regulated, and administered in accordance with the
laws of the State of Texas except to the extent that said laws have been
preempted by the laws of the United States.

(d)
Except as otherwise provided herein, the Plan shall be binding upon the Company,
its successors and assigns, including but not limited to any corporation which
may acquire all or substantially all of the Company's assets and business or
with or into which the Company may be consolidated or merged.

(e)
It is the intention of the Company that, so long as any of Phillips 66's equity
securities are registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, this




14



--------------------------------------------------------------------------------



Plan shall be operated in compliance with 16(b) and, if any Plan provision or
transaction is found not to comply with Section 16(b), that provision or
transaction, as the case may be, shall be deemed null and void ab initio.
Notwithstanding anything in the Plan to the contrary, the Company, in its
absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
and directors subject to Section 16(b) without so restricting, limiting or
conditioning the Plan with respect to other Participants.
(f)
Notwithstanding anything herein to the contrary, any right or interest of a
Participant under this Plan is subject to forfeiture or recoupment, in whole or
in part, under applicable law, including the Sarbanes-Oxley Act and the
Dodd-Frank Act. A Participant’s rights or interests under this Plan are also
subject to forfeiture or recoupment in the event such Participant’s negligence
or misconduct results in materially misstated financial or other data, as
determined by the Human Resources & Compensation Committee and the Audit
Committee of the Board.



SECTION 13. Effective Date of the Plan.


Title II of the Phillips 66 Defined Contribution Make-Up Plan is hereby amended
and restated effective as of January 1, 2013.




/s/ Chantal D. Veevaete
Chantal D. Veevaete





15

